PER CURIAM.
Defendant’s conviction is affirmed, but the sentence is vacated because of the trial court’s failure to provide written justification for its departure from the presumptive sentence. See Rule 3.701(b)(6), Fla.R. Crim.P.; State v. Jackson, 478 So.2d 1054 (Fla.1985); Boynton v. State, 473 So.2d 703 (Fla. 4th DCA), aff'd, 478 So.2d 351 (Fla.1985). On remand, we respectfully direct the trial court’s attention to Hendrix v. State, 475 So.2d 1218 (Fla.1985) (inappropriate considerations for departure); and Jenkins v. State, 444 So.2d 947 (Fla.1984) (notice required prior to imposition of costs).
CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR RESENTENCING.
HERSEY, C.J., and GLICKSTEIN and HURLEY, JJ., concur.